Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 10 September 1782
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                  
                     
                     SirHead Quarters Verplanks point 10th Septemr 1782
                  
                  I had last evening the honor of receiving your Excellencys favor of the 7th from Princetown containing the agreeable intelligence of your approach.
                  I have immediately forwarded your letter to Monsr de la Tombe by our Chain of Expresses.
                  I have constantly kept the Marquis de Vaudreuil advised of Admiral Pigots motions, from the first information of his arrival upon these Coasts to his arrival at the Hook.
                  I very impatiently await the time of welcoming your Excellency upon your again forming a junction with the American Army.  I have the honor to be with the warmest personal Regard yr Excellency’s Most ot Servt.
                  
               